Citation Nr: 0841189	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-30 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss of the 
right ear.


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied service connection for hearing loss of the right ear.  
The RO issued a notice of the decision in January 2005, and 
the veteran timely filed a Notice of Disagreement (NOD) in 
December 2005.  Subsequently, in August 2006 the RO provided 
a Statement of the Case (SOC), and thereafter, in September 
2006, the veteran timely filed a substantive appeal.

The veteran requested a Travel Board hearing on this matter, 
which was held in March 2008 where the veteran presented as a 
witness before the undersigned acting veterans law judge.  A 
transcript of the hearing is of record.

In a March 2008 document, the veteran relinquished his right 
to have the RO consider, in the first instance, any 
additional evidence offered.  The Board accepts this as a 
valid waiver of initial RO consideration of the new evidence 
submitted.  38 C.F.R. § 20.1304(c).

The Board notes that during his December 2004 QTC 
examination, the veteran complained of ringing in the right 
ear for about 37 years.  The Board refers this matter to the 
RO for further action.


FINDINGS OF FACT

The veteran currently has hearing loss of the right ear; he 
has credibly testified that he sustained loud noise exposure 
during his period of active service and has experienced right 
ear hearing loss ever since that time; the probative medical 
evidence of record establishes a causal link between his 
current right ear hearing impairment and his active service.


CONCLUSION OF LAW

Service connection for hearing loss of the right ear is 
warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with his claim. 

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
right ear hearing loss is warranted, and therefore, a further 
discussion of the VCAA duties is unnecessary at this time.  


II. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Hearing Disability
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
Impaired hearing will be considered to be a disability when: 
(1) the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or 
(2) the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 
decibels or greater; or (3) speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
The veteran's April 1966 Report of Medical Examination for 
Enlistment reflects that he underwent audiological testing, 
which demonstrated normal hearing of the right ear at all 
frequencies tested (i.e., zero decibels at 500, 1000, 2000 
and 4000 hertz).

The veteran also submitted to audiological testing upon his 
service discharge.  His October 1967 Report of Medical 
Examination for Separation reflects that he had puretone 
thresholds of 5 decibels at 250 hertz and 2000 hertz, as well 
as 25 decibels at 4000 hertz. 

Private audiological examination reports spanning August 1973 
through November 1997 indicate that the veteran had right ear 
hearing loss at 3000 hertz, demonstrated by decibel levels at 
30 or greater.

A June 2004 VA medical record reflects that the veteran had 
mild to moderately severe sensorineural hearing loss at 1500 
to 8000 hertz.  The December 2004 QTC audiologist confirmed 
this diagnosis, and noted that the veteran had first noticed 
right ear hearing loss in 1967.  The veteran also reported 
that he had post-service recreational and job-related noise 
exposure.  The VA audiologist opined that "given the 
induction an separation audiograms, the history of civilian 
noise exposure and effects of aging, his hearing loss . . . 
[is] not related to . . . military noise exposure."    

At his March 2008 Travel Board hearing, the veteran testified 
that he noticed right ear hearing loss during his active 
service after he was in close proximity to a shell blast.  
Hearing Transcript at 3.  He conveyed a similar account in 
his December 2005 NOD and his September 2006 substantive 
appeal.  The veteran also affirmed that he had experienced 
right ear hearing loss ever since that time.  Hearing 
Transcript at 7.  

As reflected in a November 2008 medical report by Dr. C.A. 
(an ENT surgeon), he determined, after a review of the 
veteran's service and other medical records, that the veteran 
had normal hearing upon service entry, but that his 
separation examination revealed a 25 decibel loss at 4000 
hertz.  He therefore concluded that the veteran's "[n]oise 
induced hearing loss of 4000 hertz is most likely a result of 
his exposure to the shell blast," and that "the veteran[']s 
right ear hearing loss manifested in service and is service-
related."



b. Discussion
The Board determines that the evidence weighs in favor of the 
veteran's claim.  As reflected in the medical evidence 
record, including the December 2004 QTC audiological 
examination report, the veteran currently has a right ear 
sensorineural hearing loss "disability" as contemplated by 
38 C.F.R. § 3.385.  In addition, the veteran has consistently 
and credibly stated that he experienced in-service loud noise 
exposure in the form of a shell blast near his ear.  Friedsam 
v. Nicholson, 19 Vet. App. 555, 561 (2006); accord D'Aries v. 
Peake, 22 Vet. App. 97, 104, 107 (2008) ("Credibility 
determinations are findings of fact to be made by the 
Board").  Such evidence weighs in favor of the claim.  

While the Board notes that the December 2004 QTC audiologist 
opined that the veteran's current right ear hearing loss 
likely was not related to his active service, which could 
weigh against the claim, the other medical professional who 
offered an opinion on this matter, Dr. C.A., concluded the 
opposite, that the veteran's hearing loss most likely was 
causally related to his in-service loud noise exposure.  The 
Board finds it significant that the December 2004 QTC 
examiner did not explain or otherwise comment on how or why a 
clear disparity existed between the veteran's 1966 induction 
examination and his 1967 separation examination, which 
reflected right ear hearing loss.  The Board therefore 
affords more probative weight to the favorable opinion of Dr. 
C.A.  See Cathell v. Brown, 8 Vet. App. 539, 543(1996) 
(noting that "[i]t is the responsibility of the B[oard] . . 
. to assess the credibility and weight to be given to 
evidence"); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993) ("The probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches").  Thus, as the favorable evidence in this appeal 
outweighs the unfavorable evidence, the claim is granted.   




ORDER

Service connection for hearing loss of the right ear is 
granted.




____________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


